As filed with the Securities and Exchange Commission on July 6, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST–EFFECTIVE AMENDMENT NO. 1 TO FORM S–8 REGISTRATION STATEMENTS REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SENORX, INC. (Exact name of registrant as specified in its charter) Delaware 33-0787406 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 3 Morgan Irvine, CA 92618 (949) 362-4800 (Address, including Zip Code, Telephone Number, including Area Code, of Registrant’s Principal Executive Offices) 2 2 1 (Full Title of the Plans) Jim Beasley President SenoRx, Inc. 3 Morgan Irvine, CA 92618 (949) 362-4800 (Name, Address and Telephone Number, including Area Code, of Agent for Service) Copies to: Michael E. Lubowitz, Esq. Weil, Gotshal & Manges LLP 767 Fifth Avenue New York, NY 10153 (212) 310-8000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨
